MUR CMe LoL Lele OMTs [td maall | atets sts

FILED
Debtor 1 é at ee o'clock PM
(Spoure, 1 ng) Fiatwons ; JAN 27 2020

United States Bankruptcy Court for the:

Case number United States Bankruptcy Ghifteck if this is an
(i known) Albuquerque, New MexicO amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7

If you are an Individual fillng under chapter 7, you must fill out this form If:
@ creditors have claims secured by your property, or .

@ you have leased personal property and the lease has not expired,

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of craditors,
whichever Is earlier, unless the court extends the time for cause. You must also send coptes to the creditors and lessora you list on the form.

If two married people are fillng together In a Joint case, both are equally responsibie for supplying correct Infomation.
Both dabtors must sign and data the form.

Be as complete and accurate as possible. If more 5
write your name and case number (If known).

Eee Your Creditors Who Have Secured Claims

1

12/45

pace Is needed, attach a separate sheet to this form. On tho top of any additional pages,

 

 

 

 

 

 

 

 

 

 

1. For any creditors that you lated In Part 1 of Schedule D: Creditors Who Have Gialms Secured Sy Property (Official Form 106D)}, fill In the
Information below.
Identify the creditor and the property that Is collateral What do you Intend to do with the property that Did you clalm the property
secures a debt? as exempt on Schedule C?
Creditor's Surrender the property. WH no
name: - A- i?
name: Lenp~A-Lee meme am emirate QO Relaln the property and redeem It. OC ves
or of Washer Menyene C] Retain the property and enter into a
securing debt: Reaffimation Agreement.
Cl Retain the property and fexplaln):
Creditor 8 as Qa Surrender the property, Qi No
tenths. ER ae CQ) Retain the property and redeem It. QO ves
Bere ano Coucin, on a lo wip srands OC Retain the property and enter Into a
securing debt: Reaffirmation Agreement.
C) Retain the property and explain}:
Creditors . {4 Surender the property, Hino
name: . f
mame. Tooace ssivt. leasing = ~~ Retain the property and redeem It. O ves
aie as - Q) Retain the property and enter into a
securing debt: one Reaffirmation Agreement.
C) Retain tha property and [explaln}:
res -  O) Surrender the property, Q No
me:
ren es ne ee ses QO Retain the property and redeem it. O ves
arc of O Retain the property and enter into a
securing debt: Reaffirmation Agreement.
O Retain the property and [explatn):
Official Form 108 Statement of Intention for Individuals Fiting Under Chapter 7 page 1

Case 20-10178-t7 Docé6 Filed 01/27/20 Entered 01/27/20 16:03:39 Page 1 of 2
Dabtor 4

 

 

Casa number (i known),
Find Name Midde Heme LastName

Eee ue»: Your Unexpired Personal Property Leases

 

 

 

 

 

 

 

 

 

 

 

 

For any unexpired porsonal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Officlal Form T066G),
fill In the Information below, Do not list real estate leases, Unexpired feases are leases that are stlil in effect; tha lease period has not yat
ended, You may assume an unexpired Personal property fase If the trustee does not assume It. 11 U.S.C, § 365(p)(2).
Describe your unexpired personal proparty leases Will the lease be assumed?
Lessor's name: Ol Ne
Description of leased OYes
property:
Lessors name: O Ne
Description of leased O Yes
property:
'
Lessor's name: LI No
Description of leased O ves
property:
Lessors name: One
en ede ty ee ne pale ee —_ ae — a is ree ins parted ff a] Yes
: Descripilon of leased
| property:
Lessor's name: One
Fa ener fed ra a —ee a or aes — . + - . + ~~ mest _ — oO Yes
Description of leased
property:
Lessors name: ONe
~ ~~ O yes
Description of leased
property;
Lessor’s name: OI No
os neem emai Yes
Description of leased
property:

 

 

Under penalty of perjury, t dectare that i have Indicated my Intention about any property of my estate that secures a debt and any
personal property that Is subject to an unexpired lease,

8 pit MME 2— *

 

Signdfure of Debtor 4 Signature of Dabtor 2
vate ACH LCG Date
MMi DD YY Y¥Y¥ MMi DO? YrY¥

Official Form 108 Statement of intention for Individuals Fiting Under Chapter 7 page 2

Case 20-10178-t7 Docé6 Filed 01/27/20 Entered 01/27/20 16:03:39 Page 2 of 2
